AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

Sheet |
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
" (For a Petty Offense)

Case No. 3:19-PO-03089-001

THOMAS W. SHIELDS OSi'No. Nene

Pro Se
Defendant’s Attorney
THE DEFENDANT:
(] THE DEFENDANT pleaded = XJ guilty [) nolo contendere to count(s) _6179970-WAS5 (Count 3) on October 1, 2019. —
] THE DEFENDANT was found guilty on count(s)

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
36 C.F.R. § 2.1(a)(1) Deface or Disturb Archeological Resources 02/25/2018 3
The defendant is sentenced as provided in pages 2through = 4 _—__ of this judgment.

(] THE DEFENDANT was found not guilty on count(s)

6179972-WA5 (Count 1) and
6179971-WAS (Count 2) |

EX] Count(s) CJ is BJ are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

Last Four Digits of Defendant's Soc. Sec. No.: 7322 _ ee October 1, 2019 ee
Date_of Imposjtion of Judgment

Defendant’s Year of Birth: 1978 o fark

City and State of Defendant’s Residence: - Signature of Judge -

‘Yellville, Arkansas _
The Honorable Mark E. Ford, U.S. Magistrate Judge _
Name and Title of Judge

(o[24l19
US DISTRICT COURT . / Date
WESTERN DIST ARKAN
ma SAS

OCT 24 2019

pOUGLAS F. YOUNG, Clerk
a Deputy Clerk
AO 2451 (Rev. 11/16) | Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties

Judgment — Page 2 of 3
DEFENDANT: THOMAS W. SHIELDS

CASE NUMBER: 3:19-PO-03089-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Restitution Processing Fee
TOTALS $ 10.00 $ 0.00 $100.00 $4,305.00 $30.00
(1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AQ 245C) will

be entered after such determination.
EJ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Buffalo River National Park $4,305.00
TOTALS $ $ $4,305.00

J Restitution amount ordered pursuant to plea agreement $ 4,305.00

(1 The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

&) The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
the interest requirement is waived for [fine XI) restitution.

(1) the interest requirement forthe [1 fine (© restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 2451 (Rev. 11/16)Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Payments

Judgment — Page 3 of 3
DEFENDANT: THOMAS W. SHIELDS
CASE NUMBER: = 3:19-PO-03089-001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A &l Lumpsum payment of $ 4,445.00

1 notlaterthan = December3,2019. —, or

1 inaccordancewith 1 c, OF D, OF E,or OC F below); or

 

B (1 Payment to begin immediately (may be combined with [C, C1D,cr CF below); or

CO Paymentinequal § ___ (e.g., weekly, monthly, quarterly) installments of $ ___ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (1 Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F () Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

0 Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

(The defendant shall pay the cost of prosecution.
C1 The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs. :
